NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MELCHOR KARL T. LIMPIN,                          No. 19-55369

                Plaintiff-Appellant,             D.C. No. 3:17-cv-01729-JLS-WVG

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Melchor Karl T. Limpin appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action alleging that he was

wrongfully arrested and detained in connection with removal proceedings. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Ma v. Reno, 114



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 128, 130 (9th Cir. 1997), and we affirm.

         The district court properly dismissed Limpin’s action for lack of subject

matter jurisdiction because claims stemming from the decision to arrest and detain

an alien at the commencement of removal proceedings are not within any court’s

jurisdiction. See 8 U.S.C. § 1252(g) (“[N]o court shall have jurisdiction to hear

any cause or claim by or on behalf of any alien arising from the decision or action

by the Attorney General to commence proceedings, adjudicate cases, or execute

removal orders against any alien under this chapter[.]”); Sissoko v. Rocha, 509 F.3d

947, 948-49 (9th Cir. 2007) (where detention arose from decision to commence

removal proceedings, § 1252(g) stripped any court of jurisdiction over Fourth

Amendment false arrest claim); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599

(9th Cir. 2002) (“We construe § 1252(g) . . . to include not only a decision . . .

whether to commence, but also when to commence a proceeding[.]”).

         We reject as without merit Limpin’s contention that the arrest warrant was

defective because it was not signed by an immigration judge. See 8 U.S.C.

§ 1226(a) (“On a warrant issued by the Attorney General, an alien may be arrested

. . . .”).

         AFFIRMED.




                                            2                                   19-55369